DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/05/2022.

Applicant's election with traverse of Group I, Claims 1-8, in the reply filed on 05/05/2022 is acknowledged.  The traversal is on the ground(s) that Group I and Group II are not substantially and materially different inventions.  This is not found persuasive because the process as claimed can be used to make another and materially different product such as panels for numerous distinct applications, such as boat hulls (note, not a floor for an aircraft); the product as claimed can be made by another and materially different process such as compression molding or similar fiberglass molds (note, not bonding layers of fiber glass with laminae and a press).
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 objected to because of the following informalities:  “a local layer elevation for forming the edge region and/or a support section and/or for forming a/the receptacle of a/the transport ball and/or for forming a drainage trough” is unclear. Specifically, “for forming the edge region and/or a support section and/or for forming” and “for forming a/the receptacle of a/the transport ball”. Need clarification on if one individual element listed needs to be formed or multiple and if a receptacle and a transport ball is being introduced in this claim or if both are referring to previous instances.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 2 recites the limitation “at least 2 cm” in lines 2-3. There is no upper limit to the diameter of the transport balls. Therefore, the limitation renders the claim indefinite.

Claim 3 recites the limitations "the transport balls" and “the latch” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 7 recites the limitations "the transport balls" and “the receptacle” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim 8 recites the limitations “a floor module”, “a cargo deck”, “at least one core”, “a foam core and/or structural core”, “a first upper cover layer of fiber-reinforced plastic and a second lower cover layer of fiber-reinforced plastic”, “a coreless peripheral edge region”, and “a materially bonded connection”. It is unclear if these limitations are referring to the same limitations or the floor module from claim 1, or if these are an entirely separate, additional, and independent floor module being claim with the additional limitations for drainage functions. Therefore, the claim is vague and indefinite.

Regarding claim 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 4 and 6 are rejected as being dependent upon a rejected base claim.

Claims rejected under 35 USC § 112(b) herein, if rejected below under 35 USC § 102 or 35 USC § 103, are rejected as best understood. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2012/0286092 A1) in view of Toni et al. (US 7,867,928) and Huber et al. (US 9,038,947).

Regarding claim 1, Lu teaches a cargo deck of an aircraft (“floorboard system for aircraft”, Para. [0002]), comprising a series of at least two floor modules arranged side by side (Fig. 4, “floorboards”, 300a & 300b; shown side by side) wherein the floor modules each comprise plastic (“The floorboard 300 may be made from a suitable plastic, polyvinylchloride (PVC), injection moldable plastic or other material that may be lightweight yet have sufficient strength to withstand any expected loads during use or construction of the vehicle or structure”, Para. [0031]), wherein the floor modules each comprise a coreless peripheral edge region (Fig. 4, “first interlocking feature” 316 and “second interlocking feature” 320; both shown coreless and at the edge of the respective “floorboards”, 300a & 300b), wherein the floor modules are arranged in such a way that sections of the coreless edge regions of the floor modules arranged side by side overlap one another (Fig. 4, “first interlocking feature” 316 and “second interlocking feature” 320 shown interlocked and overlapping one another).
Lu does not expressly disclose wherein the floor modules each comprise of a fiber-composite material, wherein the floor modules each comprise at least one core in the form of a foam core and/or structural core which is interposed between a first cover layer made of fiber-reinforced plastic and a second cover layer made of fiber-reinforced plastic, wherein the floor modules each comprise the coreless peripheral edge region for producing an, in particular laminar, materially bonded connection between the cover layers. 
However, in an analogous aircraft floor art, Toni (“utilized in maintenance walkway areas such as aircraft upper surfaces (FIG. 1B) teaches high impact areas such as aircraft undersurfaces (FIG. 1C) as well as other areas such as wheel wells, floors, and steps”, Col. 2, Lines 46-49), wherein the floor modules each comprise of a fiber-composite material (Fig. 2C, “composite sandwich panel”, 30; Fig. 2D, “woven graphite” & “woven fiberglass”), wherein the floor modules each comprise at least one core (Fig. 2C, “core”, 52) in the form of a foam core and/or structural core (Fig. 2C shows “core” 52 is a part of the structure of “composite sandwich panel” 30) which is interposed between a first cover layer made of fiber-reinforced plastic (Fig. 2C, “a ramp side 4-ply laminate”, 38A) and a second cover layer made of fiber-reinforced plastic (Fig. 2C, “a flat side 4-ply laminate”, 38B), wherein the floor modules each comprise a coreless peripheral edge region for producing an, in particular laminar, materially bonded connection between the cover layers (Fig. 2C shows “a ramp side 4-ply laminate” 38A and “a flat side 4-ply laminate” 38B bonded together in a coreless region at the edges).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu wherein the floor modules each comprise of a fiber-composite material, wherein the floor modules each comprise at least one core in the form of a foam core and/or structural core which is interposed between a first cover layer made of fiber-reinforced plastic and a second cover layer made of fiber-reinforced plastic, wherein the floor modules each comprise the coreless peripheral edge region for producing an, in particular laminar, materially bonded connection between the cover layers, as taught by Toni, to provide a “lightweight” (Toni, Col. 1, Line 10) floor module/panel as lighter weight is desirable on an aircraft to reduce fuel cost. Additionally, to provide “fluid-resistant” (Toni, Title) flooring, desirable to avoid damage from spills and to make cleanup of the floor easier.     
Lu as modified by Toni does not expressly disclose wherein at least one sealing strip is provided between the mutually overlapping edge regions.
However, in an analogous aircraft floor art, Huber (“Floor For An Aircraft Cargo Compartment”, Title) teaches wherein at least one sealing strip (Fig. 3, “leakproof connecting elements”, 43 & 44) is provided between the mutually overlapping edge regions (“The floor elements 51 are additionally equipped with leakproof connecting elements 43 and 44, e.g. sealing lips made of elastomer, so that a tight seal is ensured on one hand against the skin 1 of the aircraft (by means of the leakproof connecting elements 43) and on the other hand against the floor elements 51' (see FIG. 1) that will occupy adjacent positions after installation”, Col. 5, Lines 55-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu in view of Toni wherein at least one sealing strip is provided between the mutually overlapping edge regions, as taught by Huber, to provide “leakproof connecting elements” (Huber, Fig. 3, 43 & 44) to prevent leaks through the floor and therefore preventing damage from leaks.   
Lu as modified by Toni and Huber does not expressly disclose the sealing strip, in particular made of silicone foam.
However, Huber further teaches “leakproof connecting elements 43 and 44, e.g. sealing lips made of elastomer” (Huber, Col. 5, Lines 55-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu in view of Toni and Huber to further include the sealing strip, in particular made of silicone foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, such as to seal the edges of the connecting floors with an elastomer, such as silicon, to prevent leaks or water damage through the edges of the flooring, as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 2, Lu as modified by Toni and Huber teaches the cargo deck according to claim 1. 
Further, Huber teaches wherein the core (Fig. 1, “floor elements”, 51) of at least one floor module (Fig. 1, “floor modules”, 50) comprises recesses, in particular circular ones, into which inserts for receiving transport balls are introduced (Fig. 1, “ball elements”, 12; note balls are circular and are shown contained in recesses of “floor element” 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu in view of Toni and Huber wherein the core of at least one floor module comprises recesses, in particular circular ones, into which inserts for receiving transport balls are introduced, as further taught by Huber, to provide a rolling surface for aircraft cargo to glide across which allows an easier way to move heavy cargo stacks on pallets.
Lu as modified by Toni and Huber does not expressly disclose the recesses with the transport balls having a diameter of at least 2 cm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu in view of Toni and Huber to further include the recesses with the transport balls having a diameter of at least 2 cm, because the dimensions of the recesses for the transport balls are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting minimum size of the recesses and the transport balls could provide benefits to the spacing between the cargo rollers and the surface area of the cargo pallet in contact with the rollers, it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use, such as for a cargo floor and storage compartment of an aircraft to provide an efficient rolling surface for aircraft cargo to glide across which allows an easier way to move heavy cargo stacks on pallets. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Additionally, “[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Lu as modified by Toni and Huber teaches the cargo deck according to claim 1. Further, Lu teaches wherein the overlapping sections of the edge regions (Fig. 4, “first interlocking feature” 316 and “second interlocking feature” 320) comprise a lower edge section of a first floor module (Fig. 4, “notch”, 306; shown in the lower section of the “floorboard” 300a) and an upper edge section of a second floor module (Fig. 4, “handle”, 340; shown in an upper section of “floorboard” 300a; not shown in Fig. 4, 300b, however: “Each floorboard 300 may also include a handle 340 integrally formed in the floorboard 300”, Para. [0030]), wherein the lower edge section comprises a downwardly inclined top surface (Fig. 4 shows “notches” 306 have inclined surfaces on both the outside and inside of the notch) and the upper edge section comprises an upwardly inclined bottom surface (Fig. 4 shows “handle” 304 has an incline surface).

Regarding claim 5, Lu as modified by Toni and Huber teaches the cargo deck according to claim 1. Further, Lu teaches using a clip groove (Fig. 4, “first interlocking feature” 316 and “second interlocking feature” 320, shown interlocking using a clip groove: “Each first interlocking feature 316 may also include a groove 330 formed in an underside 332 of the lip 324 by the projection 328 and a side edge 334 of the plate 302 or floorboard 300a as best shown in FIG. 4”, Para. [0028]; “Each second interlocking feature 320 may also include a groove 338 formed in an upper surface 326 of the floorboard 300b or plate 302”, Para. [0029]).
Further, Toni teaches wherein the overlapping sections of the edge regions (Fig. 2B, edge of “composite sandwich panels” 30; note, overlapping sections taught by Lu above) are at least partially fastened together (Fig. 2B, “fastener” 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu in view of Toni and Huber wherein the overlapping sections of the edge regions are at least partially fastened together, as further taught by Toni, to provide a secondary connection for the panels/floor modules, ensuring the overlapping edges do not slip.
Lu as modified by Toni and Huber do not expressly disclose a screw.
However, it would have been an obvious substitution of functional equivalents to substitute an unspecified fastener for a screw, a type of fastener, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Regarding claim 6, Lu as modified by Toni and Huber teaches the cargo deck according to claim 1.
Further, Toni teaches wherein the first cover layer and/or the second cover layer comprises a plurality of carbon and/or aramid and/or glass fiber layers (Fig. 2D, a plurality of “woven graphite” and “woven fiberglass” “layers” disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu in view of Toni and Huber wherein the first cover layer and/or the second cover layer comprises a plurality of carbon and/or aramid and/or glass fiber layers, as further taught by Toni, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, such as for the layers of a floorboard composite structure, as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 7, Lu as modified by Toni and Huber teaches the cargo deck according to claim 6.
Further, Toni teaches wherein at least one floor module (Fig. 2A, “composite sandwich panel”, 30) comprises a local layer elevation for forming the edge region and/or a support section and/or for forming a/the receptacle of a/the transport ball and/or for forming a drainage trough (“Referring to FIG. 2A, the composite sandwich panels 30 may be manufactured with a ramp edge structure 32 which defines a flange edge 34 that is, for example, mechanically attached to the airframe frame members 24 and beam members 26 as conventionally understood”, Col. 2, Lines 53-57; note, “flange edge” is a support section).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu in view of Toni and Huber wherein at least one floor module comprises a local layer elevation for forming the edge region and/or a support section and/or for forming a/the receptacle of a/the transport ball and/or for forming a drainage trough, as further taught by Toni, to provide a flange edge to attached to support beams and other floor/panel sections. The flange edge serving to strengthen the connection and maintain the attached position of the floor/panel sections.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2012/0286092 A1) in view of Toni et al. (US 7,867,928) and Huber et al. (US 9,038,947), hereinafter Huber ‘947, as applied to claim 1 above, further in view of Huber et al. (US 10,773,784), hereinafter Huber ‘784.

Regarding claim 3, Lu as modified by Toni and Huber ‘947 teaches the cargo deck according to claim 1.
Further, Huber ‘947 teaches wherein at least one of the transport balls (Fig. 1, “ball elements”, 12) is rotatably mounted in a housing (Fig. 1, “floor elements”, 51; shown housing “ball elements” 12; note, the system of a rotatable/rolling aircraft cargo floor is further described as known: “floors for aircraft cargo compartments are known in which panels or similar flat floor elements are provided for the fixation of roller elements, ball elements, latches, PDUs or similar functional units”, Col. 1, Lines 34-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu in view of Toni and Huber ‘947 wherein at least one of the transport balls is rotatably mounted in a housing, as further taught by Huber ‘947, to provide a rolling surface for aircraft cargo to glide across which allows an easier way to move heavy cargo stacks on pallets.
Lu as modified by Toni and Huber ‘947 does not expressly disclose the housing is latched into the insert.
However, in an analogous aircraft floor art, Huber ‘784 teaches the housing (Fig. 5, “PDU”, 8) is latched into the insert (Fig. 5, “latch”, 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu in view of Toni and Huber ‘947 to further include the housing is latched into the insert, as taught by Huber ‘784, to provide “an integrative surface element which has mounting regions, in which freight-handling systems such as rollers, latches or PDUs can be mounted” (Huber ‘784, Col. 1, Lines 46-48). Thus, providing an integrated means for mounting known apparatuses within a freight handling system, such as rollers, balls, and PDUs.

Regarding claim 8, Lu as modified by Toni and Huber ‘947 teaches a floor module for a cargo deck according to claim 1 (see above). 
Further, Toni teaches comprising: wherein the floor modules each comprise at least one core (Fig. 2C, “core”, 52) in the form of a foam core and/or structural core (Fig. 2C shows “core” 52 is apart of the structure of “composite sandwich panel” 30) which is interposed between a first cover layer made of fiber-reinforced plastic (Fig. 2C, “a ramp side 4-ply laminate”, 38A; Fig. 2D, “woven graphite” & “woven fiberglass”) and a second cover layer made of fiber-reinforced plastic (Fig. 2C, “a flat side 4-ply laminate”, 38B; Fig. 2D, “woven graphite” & “woven fiberglass”), wherein the floor modules each comprise a coreless peripheral edge region for producing an, in particular laminar, materially bonded connection between the cover layers (Fig. 2C shows “a ramp side 4-ply laminate” 38A and “a flat side 4-ply laminate” 38B bonded together in a coreless region at the edges); wherein sections of the coreless peripheral edge region are designed to rest laminar on structural elements and define a support plane (“Referring to FIG. 2A, the composite sandwich panels 30 may be manufactured with a ramp edge structure 32 which defines a flange edge 34 that is, for example, mechanically attached to the airframe frame members 24 and beam members 26 as conventionally understood”, Col. 2, Lines 53-57; note, “flange edge” is a support section);.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu as modified by Toni and Huber ‘947 wherein the floor modules each comprise at least one core in the form of a foam core and/or structural core which is interposed between a first cover layer made of fiber-reinforced plastic and a second cover layer made of fiber-reinforced plastic, wherein the floor modules each comprise the coreless peripheral edge region for producing an, in particular laminar, materially bonded connection between the cover layers; wherein sections of the coreless peripheral edge region are designed to rest laminar on structural elements and define a support plane, as further taught by Toni, to provide a “lightweight” (Toni, Col. 1, Line 10) floor module/panel as lighter weight is desirable on an aircraft to reduce fuel cost. Additionally, to provide “fluid-resistant” (Toni, Title) flooring, desirable to avoid damage from spills and to make cleanup of the floor easier. Additionally, to provide a flange edge to attached to support beams and other floor/panel sections. The flange edge serving to strengthen the connection and maintain the attached position of the floor/panel sections.
Lu as modified by Toni and Huber ‘947 does not expressly disclose a coreless drainage region, wherein at least sections of the coreless drainage region form a drainage trough in which the upper cover layer lies below the support plane.
However, Huber ‘784 teaches a coreless drainage region, wherein at least sections of the coreless drainage region form a drainage trough (Figs. 3-4 & 10, “trough structure”, 21) in which the upper cover layer lies below the support plane (“The floor element 20 furthermore has, in the middle regions, a trough structure 21, which conducts incoming water to an outlet connection 22, from which the water can be discharged”, Col. 4, Lines 18-21; note, “outlet connection” 22 shown underneath/on underside of “floor element” 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lu in view of Toni and Huber ‘947 to further include the housing is latched into the insert, as taught by Huber ‘784, to provide a means to drain fluid spills or rain water from the aircraft cargo, protecting nearby cargo from water damage or similar fluid damage from pooling liquid in the cargo bay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647